 1

 2

 3

 4

 5

 6

 7                                                            JS-6

 8

 9

10

11
                           UNITED STATES DISTRICT COURT
12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                 WESTERN DIVISION
14
     UNITED STATES OF AMERICA,           Case No. CV 13-04794-JFW(JEMx)
15
              Plaintiff,                 CONSENT JUDGMENT OF FORFEITURE
16
                    v.
17
     $154,244.00 IN U.S. CURRENCY,
18
              Defendant.
19

20
     DEREK ASHBY,
21
               Claimant.
22

23

24
          Pursuant to the stipulation and request of Plaintiff United
25
     States of America and claimant Derek Ashby (“Claimant”), the Court
26
     hereby enters this Consent Judgment of Forfeiture containing the
27
     terms set forth below:
28
 1        On or about July 2, 2013, Plaintiff United States of America

 2   (“the United States of America”) filed a Complaint for Forfeiture

 3   alleging that the defendant $154,244.00 in U.S. Currency (the

 4   “defendant currency”) is subject to forfeiture pursuant to 31 U.S.C.

 5   §§ 5317(c)(2) and 5332(c)(1).

 6        On or about November 21, 2013, Claimant filed a claim to the

 7   defendant currency and an answer to the complaint.

 8        No other parties have appeared in this case and the time for

 9   filing claims and answers has expired.

10        The government and Claimant have now agreed to settle this

11   action and to avoid further litigation by entering into this Consent

12   Judgment of Forfeiture.

13        The Court, having been duly advised of and having considered the

14   matter, and based upon the mutual consent of the parties hereto,

15        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

16        1.   This Court has jurisdiction over the subject matter of this

17   action and the parties to this Consent Judgment of Forfeiture.

18        2.   The Complaint for Forfeiture states a claim for relief

19   pursuant to 31 U.S.C. §§ 5317(c)(2) and 5332(c)(1).

20        3.   Notice of this action has been given as required by law.

21   No appearances have been made in the litigation by any person other

22   than Claimant.   The Court deems that all other potential claimants

23   admit the allegations of the Complaint for Forfeiture to be true.

24        4.   The United States of America shall have judgment as to the

25   interests of Claimant and all other potential claimants as to

26   $77,122.00 of the defendant currency, together with any interest

27   earned thereon by the United States of America since seizure, which

28   funds are hereby condemned and forfeited to the United States of

                                        2
 1   America.   The United States of America shall dispose of those funds

 2   in accordance with law.

 3        5.    The remaining $77,122.00 of the defendant currency,

 4   together with any interest earned thereon by the United States of

 5   America since seizure, shall be returned to Claimant.   The funds to

 6   be returned to Claimant shall be paid to Claimant by electronic

 7   transfer directly into the client trust account of the attorney of

 8   record (i.e., Chandler Parker, Esq.) for Claimant in this case.

 9   Claimant (through Claimant’s attorney of record, Chandler Parker,

10   Esq.) shall provide all information and complete all documents

11   requested by the United States of America in order for the United

12   States of America to complete the transfer including, without

13   limitation, providing Claimant’s social security and taxpayer

14   identification numbers (if any), and the identity of the bank, the

15   bank’s address and the account name, account number, account type and

16   wire transfer routing number for the client trust account to which

17   the transfer of funds is to be made.

18        6.    Claimant hereby releases the United States of America, its

19   agencies, agents, officers, employees and representatives, including,

20   without limitation, all agents, officers, employees and

21   representatives of the Immigration and Customs Enforcement, Customs

22   and Border Protection, Homeland Security Investigations or the

23   Department of Treasury and their respective agencies, as well as all

24   agents, officers, employees and representatives of any state or local

25   governmental or law enforcement agency involved in the investigation

26   or prosecution of this matter, from any and all claims (including,

27   without limitation any petitions for remission, which Claimant hereby

28   withdraws), actions or liabilities arising out of or related to this

                                        3
 1   action, including, without limitation, any claim for attorney fees,

 2   costs and interest, which may be asserted by or on behalf of

 3   Claimant, whether pursuant to statute or otherwise.

 4        7.    The Court finds that there was reasonable cause for the

 5   seizure of the defendant currency and institution of these

 6   proceedings.

 7        8.    The parties hereto shall bear their own attorney fees and

 8   costs.

 9        9.    The United States of America and Claimant consent to this

10   judgment and waive any right to appeal.

11        10.

12   Dated: March 22, 2019                                           _
                                    THE HONORABLE JOHN F. WALTER
13                                  UNITED STATES DISTRICT JUDGE
14
     Presented By:
15
     NICOLA T. HANNA
16   United States Attorney
     LAWRENCE S. MIDDLETON
17   Assistant United states Attorney
     Chief, Criminal Division
18   STEVEN R. WELK
     Assistant United States Attorney
19   Chief, Asset Forfeiture Section

20
     /s/ Victor A. Rodgers          _
21   VICTOR A. RODGERS
     Assistant United States Attorney
22
     Attorneys for Plaintiff
23   UNITED STATES OF AMERICA

24

25

26

27

28

                                        4
